Citation Nr: 1527021	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected patellofemoral pain syndrome of the right knee and/or chronic back strain.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected patellofemoral pain syndrome of the right knee and/or chronic back strain.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected patellofemoral pain syndrome of the right knee and/or chronic back strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that this appeal was previously before the Board in September 2014, at which time the Board remanded the issues listed on the title page, as well as entitlement to an initial rating in excess of 10 percent for chronic back strain.  However, the Board notes that the inclusion of the back issue was error, as such was not on appeal before the Board.  The particulars were explained to the Veteran in a December 2014 Supplemental Statement of the Case.  Accordingly, the issue of entitlement to a higher initial rating for the Veteran's back disability is not before the Board.  

In April 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of recent VA treatment records dated through April 2015, which were uploaded to his electronic claims folder following the hearing.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a right ankle disorder and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a right ankle disorder.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial unfavorable decision was issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA treatment records and Social Security Administration (SSA) records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, as specified by the September 2014 Board remand, Social Security Administration (SSA) records have also been obtained.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran was afforded a VA examination referable to his right ankle in November 2009.  The Board finds that such VA examination is adequate to decide the issue as it is predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and physical examination with diagnostic testing.  In this regard, the Board notes that such examination failed to reveal a current diagnosis of a right ankle disorder.  Furthermore, while the Veteran testified at his April 2015 Board hearing that he had, in fact, been diagnosed with a right ankle disability by his VA treatment provider, the referenced records failed to show such a diagnosis.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

As indicated previously, in September 2014, the Board remanded the case to obtain SSA records, updated VA treatment records, and afford  the Veteran his requested Board hearing.  Subsequent to such remand, the AOJ obtained SSA records and updated VA treatment records.  Furthermore, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in April 2015.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As previously noted, the Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, testimony was solicited regarding the nature of the Veteran's right ankle complaints and symptoms, whether he had been diagnosed with a right ankle disability and the location of any outstanding treatment records, and the relationship between the Veteran's claimed right ankle disorder and his service-connected back and right knee disabilities.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim, and, as a result of such testimony, obtained updated VA treatment records dated through April 2015 in an attempt to assist the Veteran in substantiating his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim for service connection for a right ankle disorder.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that his right ankle disorder is caused or aggravated by his service-connected back and right knee disabilities, to include as a result of his altered gait.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disorder as the first element of service connection, i.e., a current diagnosis of such a disorder, has not been shown at any point prior to, or during, the pendency of the claim.  In fact, there has been no current diagnosis of a right ankle disorder since the Veteran's separation from service.  

In this regard, in November 2009, the Veteran underwent a VA examination that evaluated his joints.  The Veteran reported his ankle disorder had its onset in 2004 or 2005.  He denied any trauma to his ankle, stating that he has limped since his right knee injury in 1988 and his ankle has continued to worsen over the past 30 years.  He reported a constant, high level of pain with flare-ups every one to two months, and that his ankle gives out on him. Upon examination, pain at rest was noted, but no ankle instability, tendon abnormality or angulation was found.  The was no objective evidence of pain with active motion or no limitation of repetitive motion or pain, and no joint ankylosis.  X-rays showed a normal ankle.  The examiner indicated there was no diagnosis for the right ankle, as the Veteran's right ankle X-rays and physical exam were unremarkable.

VA treatment records are also silent for any diagnosis of a right ankle disorder, and contain only one noted complaint of right ankle symptomatology.  See April 2012 VA treatment note.  Thus, there is a lack of post-service diagnosis of a right ankle disorder.

The only evidence that the Veteran currently suffers from a right ankle disorder are his statements and testimony.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of a disability are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals.  That is, the Veteran has not stated that he had a fracture or other lay observable injury to his ankle.  Rather, he has provided various theories of how his alleged right ankle disability developed, to include as secondary to his service-connected back and right knee disabilities.  The Veteran, however, is not competent to opine that he has a current right ankle disability attributable to his service-connected back and right knee disabilities, as these questions of diagnosis and etiology require medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose an ankle disorder, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  As indicated above, current disability is required in order to establish service connection.  Brammer, supra.  Further, there is no evidence that the Veteran had a right ankle disorder, at any time prior to, or during, the pendency of his claim.  See McClain, supra; Romanowsky, supra. Therefore, in the absence of an identifiable disability of the right ankle, this claim is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right ankle disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran previously underwent a VA examination in November 2009 regarding his claimed right hip and left ankle disorders, at which point he contended were secondary to his service-connected right knee disability only.  As such, the examiner did not offer an opinion with respect to the Veteran's right hip, then diagnosed as sacroiliac joint arthralgia (pain) of unknown etiology, and offered an etiological opinion only on direct service connection with respect to the left ankle, diagnosed as a left ankle sprain, acute, recurrent.  

The Veteran has since raised the contention that these disabilities may also be due to his service-connected back disability.  See Hearing T. at p. 5-6.  Additionally, his right hip disorder has most recently been diagnosed as right sacroiliac joint arthropathy.  See March 2105 VA treatment note.

Accordingly, as the Veteran has raised additional theories of entitlement, and now has a right hip diagnosis other than that of merely joint pain, the Board finds that an addendum opinion is required to obtain the pertinent etiological opinions.  In this regard, as relevant to the Veteran's right hip claim, the Board notes that a treating physician previously noted hip pain, "probably related to altered body mechanics and not to underlying hip pathology."  See November 2009 VA treatment note.  Below, the Board asks that such be addressed in the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's November 2009 examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
The examiner is asked to address the following:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disorder is caused or aggravated by his service-connected back disorder and/or right knee disorder? 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right hip disorder before the onset of the aggravation. 

In rendering an opinion, please comment on the November 2009 VA treatment note indicating hip pain, "probably related to altered body mechanics and not to underlying hip pathology."  

(B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disorder is caused or aggravated by his service-connected back disorder and/or right knee disorder? 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left ankle disorder before the onset of the aggravation. 

All opinions expressed should be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


